Cite as 2015 Ark. 87

                SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered February 26, 2015
IN RE SHEILA RUSSELL, COURT
REPORTER




                                                  AMENDMENT TO ORDER
                                                  APPOINTING SPECIAL MASTER



                                        PER CURIAM


       By per curiam order dated February 17, 2015, this court appointed the Honorable John

Mauzy Pittman as special master to preside over contempt proceedings involving court

reporter Sheila Russell for her failure to comply with the writ of certiorari to complete the

record issued by this court in the appeal of James Tree and Crane Service, Inc. v. Fought, No.

CV-14-585. It has come to our attention that Russell has been tardy in the preparation of

records in other cases that are being appealed. Therefore, we direct the special master to

inquire into the status of the record preparation not only in CV-14-585 but also in other cases

for which Russell has the responsibility to prepare and complete the record. Specifically, we

ask the special master to ascertain and make findings as to the degree that Russell has

completed the records, whether she can be expected to complete the records within a

reasonable time, or whether it may be necessary for another certified court reporter to assume

the task of completing the records. In addition, and in the event that Russell cannot complete
                                 Cite as 2015 Ark. 87

the records within a reasonable time, we direct the special master to determine and make

findings whether Russell is in possession of any unearned fees remitted by the appealing

parties.

       It is so ordered.




                                           2